Citation Nr: 1220586	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-23 869	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg and right knee disability.

2.  Entitlement to service connection for a left leg and left knee disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970, including service in the Republic of Vietnam from September 1967 to January 1968 and from January 1968 to October 1968, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the above claims.  Jurisdiction of the appeal was thereafter transferred to the RO in Montgomery, Alabama.

In April 2011, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear.

The issues of service connection for diabetic neuropathy of the upper and lower extremities have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claims to the AOJ for additional development.

During VA treatment in October 2007, it was noted that the Veteran was receiving disability for arthritis since October 2006.  It is unclear, however, whether the Veteran is receiving Social Security Administration (SSA) benefits as the record does not specifically state what kind of "disability" he is receiving.  A determination as to the availability of any records which may have been in the possession of the SSA should be made.  The United States Court of Appeals for Veterans Claims (Court) has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ should clarify whether the Veteran has applied for benefits from the SSA and, if the Veteran confirms that he applied for SSA benefits, attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

The Veteran asserts that he injured his left leg during service from a pongee stick stab wound.  Service treatment records are silent for any such injury; however, as the Veteran is a combat wartime Veteran, 38 U.S.C.A. § 1154(b) (West 2002) must be considered.  See also 38 C.F.R. § 3.304(d) (2011).  VA treatment records dated in January 2006 and April 2006 show that there were no residuals of the stab wound.  The record does show that the Veteran has been diagnosed as having arthritis of the knees.  It is unclear, however, whether the Veteran is claiming service connection for arthritis and the basis for his claimed right and left legs and knees.  On remand, the AOJ should request that the Veteran clarify the basis of his claims and, thereafter, obtain an examination in order to determine if any of his right and left leg and knee disabilities are related to his service. 

Regarding the claim for a left ankle disability, service treatment records show that the Veteran injured his left ankle when he twisted it between two rocks in August 1968.  Post-service treatment records are silent for any current left ankle disability; however, the Veteran maintains that he has residuals of a left ankle sprain.  The Board finds that an examination is necessary in order to determine if the Veteran has a current left ankle disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in writing and ask him to provide the following:  
a.  clarification of the basis of his claims regarding the right and left leg and knee disabilities,
b.  any lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his right and left leg and knee disabilities and left ankle disability, and
c.  if he ever applied for or is receiving SSA disability benefits.

The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  If the Veteran indicates that he has applied for or is receiving SSA disability benefits, or in the absence of a reply from the Veteran, obtain the SSA records, including all medical records and examinations which formed the basis of any SSA decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis for each of the claimed disabilities and specifically indicate whether it is at least as likely as not (50 percent or greater probability) that his claimed right leg and knee disability, left leg and knee disability, and left ankle disability, had their onset during his active service or are otherwise etiologically related to his active service.  

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, readjudicate the issues on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

